Brewster H. Jamieson, ABA No. 8411122
Peter C. Partnow, ABA No. 7206029
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
            907-264-3317
            907-264-3303
Email:      jamiesonb@lanepowell.com
            partnowp@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants



                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,
                                                  Plaintiff,
v.                                                               Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his                                      DEFENDANTS’ NON-OPPOSITION
individual and official capacities;                               TO PLAINTIFF’S MOTION FOR
TUCKERMAN BABCOCK; and the                                       NEW PRETRIAL ORDER AND FOR
STATE OF ALASKA,                                                 LEAVE TO FILE FIRST AMENDED
                                                                   COMPLAINT FOR DAMAGES
                                                Defendants.         AND INJUNCTIVE RELIEF
           Defendants give notice that they do not oppose Plaintiff’s Motion for New Pretrial
Order and for Leave to File First Amended Complaint for Damages and Injunctive Relief
[Dkt. 50] dated October 1, 2020.
           DATED this 20th day of October, 2020.
                                                               LANE POWELL LLC
                                                               Attorneys for Defendants
I certify that on October 20, 2020, a copy of
the foregoing was served electronically on:                    By s/ Brewster H. Jamieson
Amanda Harber, Amanda.harber@gmail.com                           Brewster H. Jamieson, ABA No. 8411122
Mark Choate, mark@choatelawfirm.com
                                                                 Peter C. Partnow, ABA No. 7206029
  s/ Brewster Jamieson                                           Michael B. Baylous, ABA No. 0905022



              Case 3:19-cv-00025-JWS Document 51 Filed 10/20/20 Page 1 of 1
